Citation Nr: 0405341	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  02-18 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1970 to February 
1971.

This appeal is from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The RO styled the claim at issue as 
service connection for bilateral degenerative joint disease 
of the knees.  Preliminary review of the record reveals that 
the entitlement to service connection ought to be considered 
separately for each knee, because the claim is based on 
injury, not on a systemic disease.  The Board has restated 
the issues accordingly.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA notified the veteran of information and evidence necessary 
to substantiate his claim and of his and VA's duties and 
responsibilities in this regard.  See 38 C.F.R. § 3.159(b) 
(2003).  The record reveals that the veteran nonetheless 
needs additional VA assistance to prosecute his claim.  
38 C.F.R. § 3.159.  (2003).

Upon VA examination in March 2002, the veteran reported right 
knee surgery in 1993 after a car hit his knee at his 
workplace.  The examiner reported that no records of or about 
the surgery were available.

The veteran testified that he has had surgery on both knees, 
first about 1992.  He reported that his doctor, Dr. Ellena, 
was a general surgeon and that he later saw another surgeon 
about his knees.  He did not identify the other surgeon.  The 
only authorization for release of information from Dr. Ellena 
that the veteran has filed with VA pertained to treatment for 
liver disease, and it predated his claim for compensation for 
his knees.  Dr. Ellena provided a statement in support of the 
veteran's claim and offered additional information, but he 
provided no records of treatment of the veteran's knees, and 
VA has not asked for any.  Incidentally, the letterhead on 
Dr. Ellena's stationary identifies him as an internist, not a 
surgeon, further indicating the veteran's need for assistance 
in developing his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

2.  Request the veteran to authorize the 
release of medical records of all 
treatment of his knees, including of all 
surgery on his knees at any time, and 
obtain those medical records.

3.  Request the veteran to complete a 
report of the accidental injury of his 
right knee during or about 1993, and 
request any medical or other records 
shown by the report to be pertinent to 
his service connection claim.

4.  Readjudicate the claims of 
entitlement to service connection for 
degenerative joint disease of the right 
knee and for degenerative joint disease 
of the left knee.  If service connection 
for either knee remains denied, provide 
the appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




